999 So.2d 1135 (2009)
STATE of Louisiana
v.
Herbert Lee PREJEAN.
No. 2008-K-1192.
Supreme Court of Louisiana.
February 6, 2009.
PER CURIAM.
Granted in part; denied in part. As part of its review for patent error, and pursuant to La.R.S. 15:537(A), the court of appeal amended defendant's sentence to deny him eligibility for diminution of sentence for good behavior. State v. Prejean, 07-1269, p. 1 (La.App. 3rd Cir.4/30/08), 981 So.2d 272, 274. That part of the court of *1136 appeal's judgment is vacated and defendant's original sentence of life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence is reinstated. The provisions of La.R.S. 15:537(A), see also La.R.S. 15:571.3(B)(2)(b), do not form part of the sentence that La.R.S. 14:42(D)(1) requires the trial judge to impose but are directives to the Department of Corrections in computing an inmate's sentence and, in any event, govern only cases in which a defendant is convicted of one of the crimes specified "and is sentenced for a stated number of years or months (emphasis added)." In all other respects, the application is denied.